Case: 4:18-cr-00876-JAR Doc. #: 251 Filed: 06/16/20 Page: 1 of 3 PageID #: 1343



                     IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MISSOURI

UNITED STATES OF AMERICA,

                                             4:18-cr-00876-JAR-NCC
                          Plaintiff,


                     v.


            ASHU JOSHI


                      Defendant.


  MOTION TO EXPEDITE THE PREPARATION OF THE PRESENTENCE
  REPORT AND TO RESET THE COMBINED PLEA/SENTENCING DATE

      Comes now M.D., by and through counsel, and hereby moves this Court to

request that the Probation Office expedite, to the extent possible, the preparation of

the presentence report and further requests this Court reset the currently

scheduled combined plea/sentencing to an earlier date. In support thereof, M.D.

states as follows:

      1. Defendant is the biological and legal father of A.J. (Defendant’s and

          M.D.’s child).

      2. A.J. was born on 04-xx-2019 and is 16 months old.

      3. Paternity was subsequently established in the State of Kentucky,

          establishing a legal obligation for the Defendant to support his child in

          accordance with the Order and laws from the State of Kentucky.
Case: 4:18-cr-00876-JAR Doc. #: 251 Filed: 06/16/20 Page: 2 of 3 PageID #: 1344



     4. When Defendant was taken into custody for violating the terms of his

        pretrial release, Defendant ceased paying child support. Defendant has

        not paid child support since March of 2020.

     5. It is undersigned counsel’s understanding that there is a signed 11(c)(1)(c)

        in this case and the parties are awaiting the preparation of the PSR.

     6. M.D. understands that Covid19 has created new obstacles and

        understands that some delay is unavoidable.

     7. Currently, this matter is set on September 16, 2020 for a combined Plea

        and Sentence. It was reset from its June 8, 2020 trial date.

     8. M.D. respectfully requests that this Court ask that the PSR be expedited,

        to whatever extent that is possible.

     9. M.D. further requests that the Plea/Sentencing in this case be reset on an

        earlier date once the PSR has been completed.

     10. M.D. asks this Court to consider that she is supporting the Defendant’s

        16-month old child, in a pandemic, at 18 years of age. Another 90 days is

        not “just another 90 days.”

     11. M.D. respectfully requests this Court ask that the preparation of the PSR

        be expedited (again, to whatever extent possible) and to reset the

        Plea/Sentencing to an earlier date as soon as possible.

     12. Defendant objects to M.D.’s request to set the Plea/Sentencing to a sooner

        date.
Case: 4:18-cr-00876-JAR Doc. #: 251 Filed: 06/16/20 Page: 3 of 3 PageID #: 1345



      WHEREFORE, while M.D. recognizes the unique difficulties created by

Covid19, M.D. respectfully asks this Court to consider M.D.’s rights under 18 U.S.C.

Section 3771 and the cessation of the Defendant’s support of his child, along with

the rights of the Defendant, and ask that the PSR be expedited and the

Plea/Sentencing be reset to as soon a date as possible under the circumstances.



                                             Respectfully submitted,

                                             MUHLENKAMP & BERNSEN,
                                             ATTORNEYS AT LAW, LLC


                                             By: Tory D. Bernsen
                                             Tory D. Bernsen, #62857MO
                                             8008 Carondelet, Suite 311
                                             Clayton, MO 63105
                                             314-499-7255
                                             314-737-2899 (cell)
                                             tbernsen@mbstlcriminaldefense.com
                                             ATTORNEY FOR M.D.


                          CERTIFICATE OF SERVICE

The undersigned hereby certifies that the above document was electronically filed
on June 16, 2020 and served via the electronic filing system to all attorneys of
record.


                                             Tory D. Bernsen
